 

Exhibit 10.6

 

ARCONIC CORPORATION

 

2020 DEFERRED FEE PLAN FOR DIRECTORS

 

(Effective April 1, 2020)

 

ArticleI          Introduction

 

Arconic Corporation, a Delaware corporation, (the “Company”) has established
this 2020 Deferred Fee Plan for Directors (the “Plan”) to provide non-employee
directors with an opportunity to defer receipt of fees earned for services as a
member of the Company’s Board of Directors (the “Board”), to provide for
deferrals of Restricted Share Units (as defined herein) with respect to common
stock of the Company granted to non-employee directors, and to receive
liabilities transferred from the Arconic Inc. Plan (as defined herein).

 

ArticleII        DEFinitions

 

2.1Definitions. The following definitions apply unless the context clearly
indicates otherwise:

 

(a)Annual Equity Award means the annual Restricted Share Unit award that a
Director will be entitled to receive as compensation for serving as a Director
in a relevant year (not including any Fees), which, unless otherwise determined
by the Board, will be granted under the Stock Plan.

 

(b)Arconic Inc. Plan means the Arconic Inc. Amended and Restated Deferred Fee
Plan for Directors.

 

(c)Arconic Stock Fund means, with respect to a Director who participated in the
Arconic Inc. Plan prior to November 1, 2016, the investment option under the
Arconic Inc. Plan relating to the Arconic Stock Fund (formerly known as the
Alcoa Stock Fund) under Arconic Inc.’s principal tax-qualified retirement
savings plan for salaried employees.

 

(d)Beneficiary means the person or persons designated by a Director under
Section 4.1 to receive any amount payable under Section 5.3.

 

(e)Board has the meaning ascribed to such term in Article I.

 

(f)Chairman means the Chairman of the Board.

 

(g)Code means the United States Internal Revenue Code of 1986, as amended, and
the regulations promulgated thereunder.

 

(h)Company has the meaning ascribed to such term in Article I.

 

(i)Converted Director RSUs means any restricted share units granted under the
Stock Plan to satisfy the automatic adjustment and conversion, in accordance
with the terms of the Employee Matters Agreement, of deferred fee restricted
share units or annual equity award restricted share units granted to a Director
by Arconic Inc. over Arconic Inc. common stock prior to the Effective Date and
deferred under the terms of the Arconic Inc. Plan.

 



 

 

 

(j)Credits means amounts credited to a Director’s Deferred Fee Account, with all
Investment Option units valued by reference to the comparable fund offered under
the Savings Plan.

 

(k)Deferred Fee Account means a bookkeeping account established by the Company
in the name of a Director with respect to amounts deferred into Investment
Options hereunder. For the avoidance of doubt, Deferred Fee Account does not
include any amounts deferred into Deferred Fee RSU Awards.

 

(l)Deferred Fee RSU Award means each award of Restricted Share Units granted in
lieu of Fees pursuant to a deferral election made by a Director pursuant to
Article III.

 

(m)Director means a non-employee member of the Board. Any Director who is a
director or chairman of the board of directors of a subsidiary or affiliate of
the Company shall not, by virtue thereof, be deemed to be an employee of the
Company or such subsidiary or affiliate for purposes of eligibility under this
Plan.

 

(n)Director Stock Ownership Guideline means the minimum value of Shares or
Restricted Share Units (or, if applicable, units in the Legacy Arconic DSU
Account), required to be held by each Director until retirement from the Board,
as established from time to time by the Board. As of the Effective Date, the
Director Stock Ownership Guideline for a Director is $750,000. A Director’s
compliance with the Director Stock Ownership Guideline shall be measured based
on the value of the Director’s investment on the first Monday in December of
each year, or on such other date as may be designated by the Secretary’s office
(the “Annual Valuation Date”).

 

(o)Effective Date means April 1, 2020, the effective date of the separation of
the Company’s business from Arconic Inc.’s business.

 

(p)Employee Matters Agreement means the Employee Matters Agreement dated March
31, 2020 by and between Arconic Inc. and the Company and entered into in
connection with the separation of the Company’s business from Arconic Inc.’s
business.

 

(q)Equity Restructuring means a nonreciprocal transaction between the Company
and its shareholders, such as a stock dividend, stock split (including a reverse
stock split), spin-off, rights offering or recapitalization through a large,
nonrecurring cash dividend, that affects the Shares (or other securities of the
Company) or the price of Shares (or other securities) and causes a change in the
per share value of the Shares.

 

(r)Fair Market Value means, unless otherwise defined in the Stock Plan, with
respect to Shares on any given date, the closing price per Share on that date as
reported on the New York Stock Exchange or other stock exchange on which the
Shares principally trade. If the New York Stock Exchange or such other exchange
is not open for business on the date fair market value is being determined, the
closing price as reported for the immediately preceding business day on which
that exchange is open for business will be used.

 

(s)Fees means all cash amounts payable to a Director for services rendered as a
member of the Board that are specifically designated as fees, including, but not
limited to, annual and/or quarterly retainer fees, fees (if any) paid for
attending meetings of the Board or any Committee thereof, fees for serving as a
Committee Chair, as Lead Director or Chairman or as a member of a Committee, and
any per diem fees.

 

(Effective April 1, 2020)

 





Page 2 of 9

 

 

(t)Investment Options means the respective options established hereunder with
reference to the comparable funds under the Savings Plan, with the exception of
the Company’s Stock Fund.

 

(u)Legacy Arconic DSU Account means any amount held in a Director’s Deferred Fee
Account that relates to an amount previously credited to the Arconic Stock Fund
under the Arconic Inc. Plan and notionally credited in Shares under this Plan,
in accordance with the terms of the Employee Matters Agreement and Article VII.

 

(v)Plan has the meaning ascribed to such term in Article I.

 

(w)Restricted Share Unit means an award of a right to receive Shares, including
any such award that is granted under, and subject to the terms of, the Stock
Plan.

 

(x)Shares means the shares of common stock of the Company, $0.01 par value per
Share.

 

(y)Savings Plan means the Company’s principal tax-qualified retirement savings
plan for salaried employees.

 

(z)Secretary means the Corporate Secretary of the Company.

 

(aa)Separation from Service means a “separation from service” as defined in
Section 409A of the Code.

 

(bb)Stock Plan means the Arconic Corporation 2020 Stock Incentive Plan, as may
be amended from time to time, and any successor thereto.

 

(cc)Unforeseeable Emergency means a severe financial hardship to the Director
resulting from (i) an illness or accident of the Director or his or her spouse
or dependent; (ii) loss of the Director’s property due to casualty; or (iii)
other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond the Director’s control. For the avoidance of doubt, a
circumstance does not constitute an “Unforeseeable Emergency” for purposes of
the Plan unless such circumstance constitutes an “unforeseeable emergency” as
defined in Section 409A of the Code.

 

ArticleIII    DEFERRAL OF COMPENSATION

 

3.1Deferral of Fees. A Director may elect, with respect to each calendar year,
to defer under the Plan the receipt of all Fees, or a specified portion (in 1%
increments) of the Fees, otherwise payable to him or her and may elect to invest
such deferred Fees in one or more Investment Options and/or in Deferred Fee RSU
Awards. Fees deferred in respect of each calendar year shall be separately
designated and tracked in an individual sub-account to the Director’s Deferred
Fee Account (each, an “Annual Sub-Account”) and shall be paid in accordance with
Article V of the Plan.

 

3.2Deferral of Restricted Share Units. Unless otherwise determined by the Board
or as may be required pursuant to Section 6.6, any Restricted Share Units
granted to a Director (whether as a Deferred Fee RSU Award or an Annual Equity
Award) shall, once any vesting requirements have been met, be deferred and paid
in accordance with Article V of the Plan. Any dividend equivalents on Restricted
Share Units shall be deferred and paid in the same manner and at the same time
as the Restricted Share Units to which they relate.

 

(Effective April 1, 2020)

 





Page 3 of 9

 

 

3.3Manner of Electing Deferral. A Director may elect to defer the receipt of all
or certain Fees and may elect the form of payment of Restricted Share Units by
giving written notice (including by electronic means) to the Secretary on an
election form provided by the Company, or in any other manner that is deemed
sufficient from time to time by the Board. Such election form will require the
Director to specify (i) the percentage (if any) of the Director’s Fees that will
be deferred and the manner of investment of such deferred Fees in accordance
with Sections 3.5 and 3.6, and (ii) the form of payment of any deferred Fees
(including Deferred Fee RSU Awards) and, separately, of the Director’s Annual
Equity Award, which in each case, may be either a single lump sum payment or up
to ten (10) annual installment payments. In the event and to the extent that a
Director fails to specify the form of payment, payment will be made in a lump
sum. Payment will be made in accordance with Article V of the Plan.

 

3.4Annual Elections of Deferral. An election to defer Fees and to elect the form
of payment of an Annual Equity Award shall be made prior to the beginning of the
calendar year in which the Fees will be earned or, as applicable, the Annual
Equity Award will be granted; provided, however, that an election made within
thirty (30) days after a person first becomes a Director shall be effective for
Fees earned, or any Annual Equity Award granted, in the same calendar year, but
after the date of such deferral election. The election to defer receipt of
payment may not be canceled or modified after it becomes irrevocable under
Section 409A of the Code unless the Chairman, in his sole discretion, determines
in accordance with Section 5.1 that an Unforeseeable Emergency exists, or except
as otherwise permitted by the Code.

 

3.5Deferring Fees into Investment Options. A Director may designate all or a
portion of his or her deferred Fees to be invested in one or more of the
Investment Options, in which case, the Director’s deferred Fees shall be
credited to the designated Investment Option(s) at the beginning of the calendar
quarter following the quarter in which such Fees were earned. Such Fees shall be
credited to the Director’s Deferred Fee Account as Credits for “units” in the
Director’s Deferred Fee Account. As of any specified date, the value per unit in
the Director’s Deferred Fee Account shall be deemed to be the value determined
for the comparable fund under the Savings Plan.

 

3.6Deferred Fee RSU Awards. A Director may designate all or a portion of his or
her deferred Fees to be invested in Deferred Fee RSU Awards, except that a
deferral of Fees pursuant to an election made within thirty (30) days after a
person first becomes a Director may be invested in Deferred Fee RSU Awards only
with respect to any Fees to be earned in the quarter (or other Fees payment
period) following the quarter in which the Director commences service on the
Board. The number of Restricted Share Units subject to each Deferred Fee RSU
Award shall be determined by dividing the dollar amount of the Fees subject to
the Director’s election by the Fair Market Value of a Share on the date(s) that
such Fees (or any installment thereof) would otherwise have been paid in cash to
the Director (the “Fees Payment Date”). Unless otherwise determined by the
Board, the Deferred Fee RSU Award shall (i) be granted on the applicable Fees
Payment Date(s), (ii) not be subject to vesting requirements or other forfeiture
restrictions, and (iii) be granted under, and subject to the terms of, the Stock
Plan and evidenced by a form of Award Agreement (as defined in the Stock Plan)
that shall be approved by the Board prior to the grant of any such Deferred Fee
RSU Award, which Award Agreement is incorporated by reference into this Section
3.6. The Shares subject to the Deferred Fee RSU Award shall be delivered to the
Director in accordance with Article V of the Plan.

 

(Effective April 1, 2020)

 





Page 4 of 9

 

 

3.7Subsequent Deferral Elections. After a deferral election made by a Director
in accordance with this Article III has become irrevocable under Section 409A of
the Code, the Director may elect to change the time and form of payment of the
deferred amount covered by such election only by submitting a payment election
change at least (12) months prior to the date on which the deferred amount (or
first installment thereof, as applicable) is scheduled to be paid (the “First
Scheduled Payment Date”) that will result in a delay of payment (or commencement
of payment) of such deferred amount until the date that is at least five (5)
years after the First Scheduled Payment Date. A payment election change is
irrevocable upon receipt and shall not take effect until the first date that is
at least twelve (12) months after the date of receipt.

 

3.8Transfers Between Investment Options. To the extent that a Director has
Credits notionally invested in one or more Investment Options, the Director may
elect to designate a different Investment Option for all or any portion of such
Credits in accordance with the procedures established by the Board from time to
time.

 

3.9Method of Payment. All payments with respect to a Director’s Deferred Fee
Account shall be made in cash, and no Director shall have the right to demand
payment in Shares or in any other medium. Subject to the terms of the Stock
Plan, if applicable, and except as set forth in Section 5.2, all payments with
respect to Deferred Fee RSU Awards and Annual Equity Awards shall be made in
Shares.

 

ArticleIV     Beneficiaries

 

4.1Designation of Beneficiary. Each Director may designate from time to time one
or more natural persons or entities as his or her Beneficiary or Beneficiaries
to whom the amounts credited to his or her Deferred Fee Account and/or his or
her Deferred Fee RSU Awards are to be paid if he or she dies before all such
amounts have been paid to the Director. Each Beneficiary designation shall be
made on a form prescribed by the Company and shall be effective only when filed
with the Secretary during the Director’s lifetime. Each Beneficiary designation
filed with the Secretary shall revoke all Beneficiary designations previously
made. The revocation of a Beneficiary designation shall not require the consent
of any Beneficiary. In the absence of an effective Beneficiary designation, or
if payment cannot be made to a Beneficiary, payment shall be made to the
Director’s estate. Any beneficiary designation with respect to an Annual Equity
Award or Deferred Fee RSU Award will be made in accordance with the terms of the
Stock Plan, to the extent applicable.

 

ArticleV        PAYMENTS

 

5.1Payment upon Unforeseeable Emergency. No payment may be made from a
Director’s Deferred Fee Account or in settlement of a Director’s Annual Equity
Awards and Deferred Fee RSU Awards except as provided in this Article V, unless
an Unforeseeable Emergency exists as determined by the Chairman in his sole
discretion. If an Unforeseeable Emergency is determined by the Chairman to
exist, the Chairman shall determine when and to what extent Credits in the
Director’s Deferred Fee Account and/or Shares underlying the Director’s Annual
Equity Awards and Deferred Fee RSU Awards may be paid to such Director prior to
or after the Director’s Separation from Service; provided, however, that the
amounts distributed in connection with such an emergency cannot exceed the
amounts necessary to satisfy the emergency plus what is necessary to pay taxes
reasonably anticipated as a result of the distribution, after taking into
account the extent to which the hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Director’s assets (to the extent such liquidation would not itself cause severe
financial hardship). All payments with respect to an Unforeseeable Emergency
shall be made in a lump sum upon the Chairman’s determination that an
Unforeseeable Emergency exists, subject to any advance approval by the Board as
may be required for purposes of exemption under Section 16(b) of the Securities
Exchange Act of 1934, as amended.

  

(Effective April 1, 2020)

 

Page 5 of 9

 



 

5.2Payment upon a Director’s Separation from Service.

 

(a)Payment of any amount in a Director’s Deferred Fee Account (valued in
accordance with the last sentence of Section 3.5) and of the Director’s Deferred
Fee RSU Awards (if any) and Annual Equity Awards shall be made following the
Director’s Separation from Service, as set forth in this Section 5.2, except as
otherwise set forth in Section 5.1 or Section 5.3.

 

(b)To the extent a Director elected to receive a lump sum payment, such payment
shall be made in the sixth (6th) calendar month that commences following the
date of the Director’s Separation from Service, but in no event earlier than
after a full six (6) months following such Separation from Service, subject to
any subsequent deferral election by the Director pursuant to Section 3.7.

 

(c)To the extent a Director elected to receive installment payments, the first
such installment payment shall be made either (i) during the sixth (6th)
calendar month that commences following the Director’s Separation from Service,
but in no event earlier than after a full six (6) months following such
Separation from Service, or (ii) during the first month of the calendar year
following the Director’s Separation from Service, whichever of (i) or (ii)
occurs later, subject to any subsequent deferral election by the Director
pursuant to Section 3.7. Subsequent installment payments shall be made during
the first calendar month of each succeeding year until the Director’s Deferred
Fee Account is exhausted or all Restricted Share Units have been paid, as
applicable. If the Director elected to receive deferred Fees credited to any
Annual Sub-Account or settlement of a Deferred Fee RSU Award or Annual Equity
Award in installment payments, the amount of each payment shall be,
respectively, a fraction of the value of the Director’s Annual Sub-Account and
in such sub-account, or a fraction of the number of Restricted Share Units that
remains subject to such Deferred Fee RSU Award or Annual Equity Award, in each
case on the last day of the calendar month preceding payment, the numerator of
which fraction is one and the denominator of which is the total number of
installments elected minus the number of installments previously paid. Any
fractional Share portion of an installment payment of a Deferred Fee RSU Award
or Annual Equity Award, or any portion of a dividend equivalent on such award
that was not reinvested in additional Restricted Share Units pursuant to its
terms, will be paid in cash at the same time as the installment payment to which
it is attributable.

 

5.3Payment upon a Director’s Death. If a Director dies with any amount credited
to his or her Deferred Fee Account and/or any outstanding Deferred Fee RSU
Awards, the value of said Deferred Fee Account and/or Shares underlying such
Deferred Fee RSU Awards shall be paid as soon as administratively practicable in
a single payment to the Beneficiary (or in separate payments to the
Beneficiaries if more than one were designated by the Director) or to the
Director’s estate, as the case may be (subject to the terms of the Stock Plan if
and to the extent applicable to the Deferred Fee RSU Awards). If a Director dies
with any outstanding Annual Equity Awards that are vested (or become vested upon
the Director’s death), such awards shall be paid as soon as administratively
practicable in a single payment to the party eligible to receive such payment
under the terms of the Stock Plan.

 

(Effective April 1, 2020)

 





Page 6 of 9

 

 

5.4Separate Payments. Each payment payable under this Plan is intended to
constitute a separate payment for purposes of Section 409A of the Code.

 

ArticleVI     MISCELLANEOUS

 

6.1Director’s Rights Unsecured. Payments payable hereunder shall be payable out
of the general assets of the Company, and no segregation of assets for such
payments shall be made by the Company. The right of any Director or Beneficiary
to receive payments from a Deferred Fee Account shall be a claim against the
general assets of the Company as an unsecured general creditor. The Company may,
in its absolute discretion, establish one or more trusts or reserves, which may
be funded by reference to amounts of Credits standing in the Director’s Deferred
Fee Accounts hereunder or otherwise. Any such trust or reserve shall remain
subject to the claims of creditors of the Company. If any amounts held in a
trust of the above described nature are found (due to the creation or operation
of said trust) in a final decision by a court of competent jurisdiction, or
under a “determination” by the Internal Revenue Service in a closing agreement
in audit or final refund disposition (within the meaning of Section 1313(a) of
the Code), to have been includable in the gross income of a Director or
Beneficiary prior to payment of such amounts from said trust, the trustee for
the trust shall, as soon as practicable, pay to such Director or Beneficiary an
amount equal to the amount determined to have been includable in gross income in
such determination, and shall accordingly reduce the Director’s or Beneficiary’s
future benefits payable under this Plan. The trustee shall not make any
distribution to a Director or Beneficiary pursuant to this paragraph unless it
has received a copy of the written determination described above, together with
any legal opinion that it may request as to the applicability thereof.

 

6.2Responsibility for Taxes. The Director or Beneficiary is liable for any and
all taxes that are applicable to the amounts payable under the Plan, including
any taxes deemed payable prior to payment out of the Plan.

 

6.3Non-assignability. The right of any Director or Beneficiary to the payment of
Credits in a Deferred Fee Account shall not be assigned, transferred, pledged or
encumbered and shall not be subject in any manner to alienation or anticipation.

 

6.4Administration and Interpretation. The Plan shall be administered by the
Board. Subject to the terms of the Plan and applicable law and without
limitation, the Board shall have full power and authority to: (i) designate
Directors for participation, (ii) determine the terms and conditions of any
deferral made under the Plan, (iii) interpret and administer the Plan and any
instrument or agreement relating to, or deferral made under, the Plan, (iv)
establish, amend, suspend or waive such rules and regulations and appoint such
agents as it shall deem appropriate for the proper administration of the Plan,
and (v) make any other determination and take any other action that the Board
deems necessary or desirable for the administration of the Plan. To the extent
permitted by applicable laws, the Board may, in its discretion, delegate to the
Secretary’s office any or all authority and responsibility to act with respect
to administrative matters relating to the Plan, and to the extent set forth in
the Plan, the Board may delegate certain questions of construction and
interpretation to the Chairman, whose decision on such matters shall be final
and binding. The determination of the Board on all matters within its authority
relating to the Plan shall be final, conclusive and binding upon all parties,
including the Company, its shareholders, the Directors and any Beneficiary.

 

(Effective April 1, 2020)

 



Page 7 of 9

 



 

6.5Section 409A of the Code. The Plan is intended to comply with the
requirements of Section 409A of the Code, and the provisions of the Plan and any
deferral election form shall be interpreted in a manner that satisfies the
requirements of Section 409A of the Code, and the Plan shall be operated
accordingly. If any provision of the Plan or any term or condition of any
deferral election form would otherwise frustrate or conflict with this intent,
the provision, such provision, term or condition will be interpreted and deemed
amended so as to avoid this conflict. Although the Company may attempt to avoid
adverse tax treatment under Section 409A of the Code, the Company makes no
representation to that effect and expressly disavows any covenant to maintain
favorable or avoid unfavorable tax treatment. The Company shall be unconstrained
in its corporate activities without regard to the potential negative tax impact
on a Director.

 

6.6Non-U.S. Directors. Directors who are foreign nationals or residents or
employed outside the United States, or both, may participate in the Plan on such
terms and conditions different from those applicable to Directors who are not
foreign nationals or residents or who are employed in the United States as may,
in the judgment of the Board, be necessary or desirable in order to recognize
differences in local law, regulations or tax policy.

 

6.7Amendment and Termination. The Plan may be amended, modified or terminated at
any time by the Board. No amendment, modification or termination shall, without
the consent of a Director, adversely affect such Director’s rights with respect
to amounts theretofore credited to his or her Deferred Fee Account or with
respect to Annual Equity Awards or Deferred Fee RSU Awards theretofore granted
to such Director.

 

6.8Notices. All notices to the Company under the Plan shall be in writing and
shall be given to the Secretary or to an agent or other person designated by the
Secretary.

 

6.9Governing Law. This Plan shall be construed in accordance with and governed
by the laws of the State of Delaware, excluding any choice of law provisions,
which may indicate the application of the laws of another jurisdiction.

 

ArticleVII  TRANSFER OF LIABILITIES UNDER ARCONIC INC. PLAN

 

7.1Transfer of Arconic Inc. Deferred Fee Account Liabilities. In accordance with
the terms of the Employee Matters Agreement, if prior to the Effective Date a
Director participated in the Arconic Inc. Plan, the Director’s Deferred Fee
Account or Legacy Arconic DSU Account, as applicable, will be credited with the
applicable amount of such Director’s deferred fee account balance under the
Arconic Inc. Plan and all liabilities relating to the participation of the
Director in the Arconic Inc. Plan shall be transferred to this Plan and assumed
by the Company. To the extent the Director’s deferred fee account balance under
the Arconic Inc. Plan was invested in one or more investment options other than
the Arconic Stock Fund, it will be reflected as a Credit in an equivalent
Investment Option(s) in the Director’s Deferred Fee Account, as determined by
the Company.

 

7.2Adjustment of Credits Transferred from Arconic Stock Fund. Any amount
transferred from a Director’s deferred fee account under the Arconic Inc. Plan
that was notionally invested in the Arconic Stock Fund will, following
adjustment of such amount in accordance with the terms of the Employee Matters
Agreement, be held as a Credit in the Legacy Arconic DSU Account and will be
subject to the terms set forth in Section 7.4 and Section 7.5. All amounts that
were notionally invested in the Arconic Stock Fund and that are held as a Credit
in the Legacy Arconic DSU Account have been adjusted so that, from and after the
Effective Date, such notionally invested Credits represent a number of
notionally credited shares in Arconic Corporation (including any resulting
fractional share) as provided for in the Employee Matters Agreement.

 

(Effective April 1, 2020)

 





Page 8 of 9

 

 

7.3Converted Director RSUs. Any Converted Director RSUs, which were originally
deferred under the Arconic Inc. Plan, will remain deferred under this Plan in
accordance with the terms of such original deferral, as further set forth in
Section 7.6.

 

7.4Transfers to or from the Legacy Arconic DSU Account. The Legacy Arconic DSU
Account has been established solely for the purpose of receiving amounts
transferred from a Director’s deferred fee account under the Arconic Inc. Plan
and is not an Investment Option under this Plan. No deferred Fees or Credits
notionally invested in Investment Options may be credited to, or transferred
into, the Legacy Arconic DSU Account. A Director who holds Credits in the Legacy
Arconic DSU Account may not transfer such Credits to other Investment Options
if, as of the last Annual Valuation Date, the Director is not in compliance with
the Director Stock Ownership Guideline. If the Director is in compliance with
the Director Stock Ownership Guideline as of the last Annual Valuation Date, the
Director may transfer Credits from the Legacy Arconic DSU Account to other
Investment Options only upon preclearance of such transaction by the Secretary
in accordance with the Company’s Insider Trading Policy. Notwithstanding the
foregoing, beginning six (6) months after the Director’s Separation from
Service, and prior to a complete distribution of any amounts in the Director’s
Deferred Fee Account, the Director may transfer Credits from the Legacy Arconic
DSU Account to other Investment Options to the same extent and frequency as a
participant in the Savings Plan may transfer investment credits into or out of
the Company’s Stock Fund. Any transfer out of the Legacy Arconic DSU Account
permitted by this Section 7.4 can be accomplished only once every fifteen (15)
days or at such other frequency as may apply under the Savings Plan for credits
in the Company’s Stock Fund. In addition, such transfers shall be subject to
reasonable administrative minimums, and any other restrictions recommended by
counsel to ensure compliance with applicable law.

 

7.5Capitalization Adjustments. In the event of any stock dividend, stock split,
combination or exchange of shares, merger, consolidation or other distribution
(other than normal cash dividends) of Company assets to shareholders, or any
other change affecting the Shares or the price of the Shares or, alternatively,
in the event of an Equity Restructuring, any Credits in the Legacy Arconic DSU
Account will be subject to the applicable adjustment provisions of the Stock
Plan.

 

7.6Continuation of Terms of Arconic Inc. Plan. Deferred fee amounts that are
transferred to a Director’s Deferred Fee Account from his or her account under
the Arconic Inc. Plan and Converted Director RSUs, which were originally
deferred under the Arconic Inc. Plan, will be subject to the same terms and
conditions under this Plan as applied to such deferred fee amounts and
restricted share units under the Arconic Inc. Plan, except to the extent
necessary to reflect the Company’s separation from Arconic Inc. and sponsorship
of this Plan. Accordingly, unless the context otherwise requires, references in
the Arconic Inc. Plan to the following terms shall have the following
replacement meanings under this Plan: (i) the “Company” means Arconic
Corporation, (ii) the “Board of Directors” or the “Board” means the Board of
Directors of Arconic Corporation, (iii) the “Alcoa Stock Fund” means the
“Arconic Stock Fund” and amounts transferred from such fund under the Arconic
Inc. Plan shall be reflected in the Legacy Arconic DSU Account, (iv) the “2013
Alcoa Stock Incentive Plan, as Amended and Restated” means the “Arconic
Corporation 2020 Stock Incentive Plan,” (v) “stock,” “common stock” or “shares”
means shares of Arconic Corporation common stock, and (vi) “Investment Options”
means the Investment Options under Section 2.1(t) of the Plan; and all other
terms of a Director’s deferrals under the Arconic Inc. Plan will remain in
effect under this Plan. For avoidance of doubt, in no event will the transfer to
this Plan of amounts in a Director’s account under the Arconic Inc. Plan or the
Company’s assumption of the Converted Director RSUs under the Stock Plan and
deferral of such awards under this Plan result in any change in the time or form
of payment of such deferred amounts within the meaning of Section 409A of the
Code.

 

(Effective April 1, 2020)

 





Page 9 of 9

 

  